Citation Nr: 0829904	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  03-24 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Vacatur of March 7, 2008 Board decision.

2.  Entitlement to an initial rating in excess of 10 percent 
for hepatitis C.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
November 1968.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which granted service connection for 
hepatitis C, and assigned a 10 percent initial rating, 
effective from July 10, 2001.

As requested by the veteran's representative, the Board's 
March 7, 2008, decision in this matter is vacated herein.  

The issue of entitlement to an initial rating in excess of 10 
percent for hepatitis C is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2007).    

As noted in a letter from the veteran's representative 
received in March 2008, two factors warrant a vacatur of the 
Board's March 7, 2008, decision in this matter.  First, 
notices of procedural matters before the Board preceding and 
shortly after the Board's decision, including a November 2007 
grant of an extension of 90 days to secure additional 
evidence in this case, were sent to the veteran but not to 
his representative.  Second, not of record is a December 2007 
VA functional capacity evaluation pertaining to the effect of 
the veteran's hepatitis C on his employability.  The Board 
had been notified of the scheduling of this examination by a 
letter received in December 2007, and the veteran's 
representative had requested that the Board either remand the 
case to obtain the VA examination report or else hold the 
case open until the opportunity arose to submit the 
examination report directly to the Board.  In correspondence 
received in March 2008, six days after the issuance of the 
Board decision, the veteran's representative informed the 
Board that the December 2007 VA functional capacity 
evaluation had in fact taken place and requested that the 
Board's March 2008 decision be vacated so that the results of 
the VA examination could be considered.  The representative's 
request has merit because relevant VA medical records are 
considered to be constructively contained in the claims 
folder and must be obtained before a final decision is 
rendered.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Accordingly, a vacatur of the March 7, 2008, Board decision 
addressing the issue of entitlement to an initial rating in 
excess of 10 percent for hepatitis C is warranted.


ORDER

The March 7, 2008, Board decision addressing the issue of 
entitlement to an initial rating in excess of 10 percent for 
hepatitis C is vacated.


REMAND

As noted above, in a letter received in December 2007, the 
veteran's representative notified the Board of the scheduling 
of a VA functional capacity evaluation for December 2007, and 
requested that the Board either remand the case to obtain the 
VA examination report or else hold the case open until the 
opportunity arose to submit the examination report directly 
to the Board.  

In correspondence received in March 2008, six days after the 
issuance of the now-vacated Board decision, the veteran's 
representative informed the Board that the examination had in 
fact taken place in December 2007 and requested that the 
Board's March 7, 2008, decision be vacated so that the 
results of the VA examination could be considered.  The Board 
acknowledges the request of the veteran's representative that 
the Board directly receive the December 2007 functional 
capacity assessment and readjudicate the veteran's claim.  
However, the December 2007 VA functional capacity evaluation 
is apparently intended to reflect that the veteran's 
condition is worse than currently rated based on the evidence 
of record.  The most recent records of ongoing VA treatment 
associated with the claims file are from March 2007.  The 
records of treatment in the claims file include information 
that is highly pertinent to rating of the veteran's hepatitis 
C, such as decreasing energy levels, and whether symptoms 
such as weight loss, anorexia, and nausea are present.  See 
38 C.F.R. § 4.114, Diagnostic Code 7354.  

Relevant VA medical records are considered to be 
constructively contained in the claims folder and must be 
obtained before a final decision is rendered.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  This is an essential 
aspect of the rationale for the vacatur of the Board's March 
7, 2008 decision in this matter.  It is anticipated that 
records of treatment since March 2007, in conjunction with 
the December 2007 VA functional capacity assessment report, 
will contain much pertinent data that will be useful in 
adjudication of the veteran's claim under the applicable 
rating criteria. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and his 
representative and request identification 
of the VA medical facility at which the 
veteran underwent a December 2007 VA 
functional capacity assessment.  (See 
letter from veteran's representative 
received in March 2008.)  Thereafter, an 
attempt should be made to obtain all 
records/reports of such functional 
capacity assessment.  The veteran and his 
representative should also be requested to 
provide to VA all information and evidence 
in their possession pertinent to the issue 
on appeal, not previously provided. 

2.  Request the veteran to identify the 
name and address of all providers of 
medical treatment or examination for his 
hepatitis C from March 2007 forward.  After 
any required releases for medical 
information are requested and obtained from 
the veteran, an attempt should be made to 
obtain any records so identified that have 
not been previously obtained.

The records sought must include all records 
of relevant VA treatment or examination 
from March 2007 forward.

3.  Readjudicate the issue on appeal.  
Readjudication should include the 
provisions of 38 C.F.R. § 3.321(b)(1), and 
a determination as to whether the case 
should be referred to the Director of the 
Compensation and Pension Service for extra-
schedular consideration.  If the benefit 
sought remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).


